DISMISSED; Opinion Filed August 15, 2018.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00127-CV

      MICHAEL D. LONG AND SOLAR MOD SYSTEMS, INC., Appellants
                                 V.
JAMES D. VINCENT, JR. AND RANDALL T. WILSON D/B/A SPECIALIZED ARMOR
                            GROUP, Appellees

                         On Appeal from the 192nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-17-04262

                               MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                    Opinion by Justice Evans
       Before the Court is appellants’ motion to dismiss this interlocutory appeal. Appellants

state the parties have settled their claims. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE

180127F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MICHAEL D. LONG AND SOLAR MOD                     On Appeal from the 192nd Judicial District
 SYSTEMS, INC., Appellants                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-17-04262.
 No. 05-18-00127-CV         V.                     Opinion delivered by Justice Evans, Chief
                                                   Justice Wright and Justice Brown
 JAMES D. VINCENT, JR. AND                         participating.
 RANDALL T. WILSON D/B/A
 SPECIALIZED ARMOR GROUP,
 Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed to by the parties, we ORDER each party bear its own costs of this appeal.


Judgment entered this 15th day of August, 2018.




                                             –2–